Order entered March 14, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00147-CV

                          EX PARTE SENRICK WILKERSON

                    On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. X13-1007-N

                                        ORDER
       We DENY appellant’s motion for discovery of the arrest records and motion for bench

warrant.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE